DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response filed on September 17, 2021 is acknowledged and has been entered.  Claims 1-22 and 24-54 are canceled. Claims 23 and 55 are pending.  
Claims 23 and 55 are discussed in this Office action.

Allowable Subject Matter
Claims 23 and 55 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claims are in condition for allowance because while the claims are drawn to a kit which includes instructions that do not structurally change the features of the claimed composition, the kit claims specifically incorporate primer sets for amplification of sets of genes or sets of markers which are not taught together either for amplification or detection purposes.  The specific combination of primers, markers or genes as claimed are not rendered obvious by the prior art – for example, Melton et al. (US PgPub 20140329704; November 6, 2014) at Table 4B teaches analysis of expression levels of in vitro differentiated insulin positive beta cells and where the markers include SERPING1, TRMT2A, TUBGCP6 but makes no mention of additional claimed markers.  .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637